          Case 3:20-cv-00595-SDD-SDJ            Document 8      10/23/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF LOUISIANA
__________________________________________
 BRIAN MCNEAL,                             )
                                           )
                  Plaintiff,               )
      v.                                   )
                                           )  No. 3:20-cv-00312-SDD-SDJ
 LOUISIANA DEPARTMENT OF SAFETY AND )
 CORRECTIONS & JAMES LEBLANC,              )
                                           )
                 Defendants.               )

   EX PARTE MOTION TO WITHDRAW SARAH CHERVINSKY AS COUNSEL OF
                       RECORD FOR PLAINTIFF

        NOW INTO COURT, comes Sarah Chervinsky, attorney of record for Plaintiff, to

respectfully request that she be allowed to withdraw from representation of Plaintiff in this

matter. Ms. Chervinsky has resigned her position with the Law Office of William Most to enter

solo practice. William Most and Dave Lanser will remain as counsel for Plaintiffs, and as such,

no prejudice or delay shall result from this withdrawal.

        WHEREFORE, Sarah Chervinsky prays for an order withdrawing her as counsel of

record for Plaintiff.

                                              Respectfully submitted,

                                              /s/ Sarah Chervinsky
                                              Sarah Chervinsky, La. Bar No. 33772
                                              201 St. Charles Ave., Ste. 114, # 101
                                              New Orleans, LA 70170
                                              T: (504) 509-5023
                                              Attorney for Plaintiff




                                                 1
